DETAILED ACTION

Claim Objections
Claims 1-2 are objected to because of the following informalities: (a) claim 1 at line 7, “hot pressing” should read “the hot pressing of”, (b) claim 1 at line 9, “applying” should read “the applying of”, (c) claim 2 at line 3, “cooling” should read “the cooling of”, and (d) claim 2 at line 3, “cutting” should read “the cutting of”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite when indicating that a second connecting layer and then a sound and shock absorbing layer is added to the bottom layer in that in claim 1 the bottom layer is already covered on both sides – with the back embossment board on one side and the first connection layer on the other side. Note that the structure of the instant specification has, for example in paragraph 30, the back embossment board above the bottom layer – but this is not what is claimed.

Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 10,494,822) in view of Pervan (US 2015/0210055) and Mizrahi (US 2015/0151513 A1).
Claim 1, Song teaches a method of producing rigid board plastic flooring (c1, L18-21) where the method includes the following steps.
●Song teaches providing a bottom layer (as claimed) wherein the bottom layer is the moisture proof and sound insulation layer 4 (c4 ¶8; c6 ¶3) (i.e. bottom layer 4). Song teaches that the bottom layer 4 may be expanded polyethylene (c5 ¶7). Song explains in column 1, lines 48-55, that layers for flooring of polyethylene may be formed by extruding and Song does not recite adding a plasticizer. 
●Song teaches that the flooring includes a back board (as claimed) which is the second backing material layer 5 (c6 ¶3) (i.e. back board 5), the bottom layer 4, a first connecting layer which the adhesive on top of the bottom layer 4 (c4 ¶12), a decoration layer 2 (c6 ¶3), and a wear layer 1 (c6 ¶3). Song performs a step of overlapping sequentially the back board 5, the bottom layer 4, the first connecting layer, the decoration layer 2, and the wear layer 1 to form a product which can be referred to as a sandwich (c4 ¶8; Fig2) (i.e. the product = a sandwich) given the layered structure.
●Song teaches hot pressing the sandwich with heat at a temperature of 160-200oC and with pressure (c4 ¶8-10).
●Song teaches applying a UV treatment to a top surface of the sandwich (c4 ¶15) where the treatment includes coating an ultraviolet-curable coating on the top surface of the wear layer 1 which does not connect with the decoration layer 2 – i.e., the coating does not connect with the decoration layer 2 in that the decoration layer 2 is already connected to the wear layer 1 (hot-pressing has already occurred).
●Song teaches cooling the sandwich to ambient temperature. Specifically, Song teaches a cooling process to 20-60oC where the ambient temperature is generally accepted to be 20-25oC wherein 20-60oC falls within the ambient temperature range of 20-25oC – thus meeting this limitation of the claim.
●Song teaches cutting the sandwich to size. Specifically, Song teaches “trimming” of the sandwich at column 6, lines 25-28, where trimming is a type of cutting.
With respect to the claim limitation that plastic flooring is a rigid board plastic flooring, Figure 3 of Song is a top view of the flooring of Song (c5 L65-67) having a thickness of 0.1-10mm (c3 L34-37) (i.e. rather thin) and being a quadrangle (c3 L43-46). Together the shape and the thickness of the flooring indicate that the flooring is a board. The flooring necessarily has a degree of rigidity which is all that the claim requires. Note also that Song teaches that the wear layer 1 and the decoration layer 2 may each be polyvinyl chloride as recited in column 5, lines 11-17 – and polyvinyl chloride is the material applicant may use for the wear layer and the decoration layer (instant specification ¶0114). Since the material making up the wear layer 1 and the decoration layer 2 is the same material as applicant uses it is submitted that the wear layer 1 and the wear layer 2 have necessarily nearly the same rigidity as the wear layer and the decoration layer in the instant disclosure. Note also that Song teaches that the bottom layer 4 may be polyethylene as recited column 5, lines 30-37 – and polyethylene is the material applicant may use for the bottom layer (instant specification ¶13). Since the material making up the bottom layer 4 is the same material as applicant uses it is submitted that the bottom layer 4 has necessarily nearly the same rigidity as the bottom layer in the instant disclosure.
	Claim 1, Song does not teach (a) annealing the sandwich after all items of the sandwich have been incorporated into the sandwich and does not teach (b) that the back board 5 is a back “embossment” board.
	With respect to (a) above, Pervan teaches a method for producing board plastic flooring (¶0002). Pervan teaches forming a laminate, which can be referred to as a sandwich given its layered structure, including substrate 4, core layer 5a, core layer 5b, stabilizing layer 16, core layer 5c, and balancing layer 6 by pressing under heat using rollers 45 or pressure belts (¶0090). Afterwards (i.e. after all items of the sandwich have been incorporated into the sandwich), the sandwich is annealed to remove internal stress in the flooring and achieve increased stability of the flooring  (¶0015).
	Pervan’s invention is analogous to the invention of Song given that both are making flooring by stacking and hot pressing. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Song annealing of the sandwich after all items of the sandwich have been incorporated into the sandwich in that Pervan teaches, in an analogous manner, that annealing removes internal stress in the flooring and achieve increased stability of the flooring. 
	With respect to (b) above, Mizrahi teaches a composite material having a sandwich structure (¶0002) used as flooring (¶0082 L1-2 L29-33). The composite includes a plurality of stacked layers where at least one of the surfaces between the layers is treated to improve the adhesion between the layers (¶0040). The surface treatments include roughening or etching. A roughened surface is considered to be an embossment in that the surface will not be flat – but will include areas having upper surfaces in different planes. Etching will necessarily create nearly the same type of surface – areas having upper surfaces in different planes. Note that the instant specification recites the word “embossment” without defining its structure or a process to create the structure such that “embossment” is interpreted as encompassing surfaces where there are surface areas having upper surfaces in different planes which is the generally recognized and accepted structure of an embossment in the art. 
	Mizrahi’s invention is analogous to the invention of Song given that both are making flooring stacking and laminating layers one atop another. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Song that the back board is a back embossment board in that Mizrahi teaches, in an analogous manner, that embossments improves adhesion between stacked layers.
	Claim 2, Song teaches that the bottom layer 4 is a moisture proof and sound insulation layer (c4 ¶8; c6 ¶3) which meets the claim limitation of the bottom layer being a sound absorbing layer. Note also that Song teaches that the bottom layer 4 may be polyethylene as recited column 5, lines 30-37 – and polyethylene is the material applicant may use for the bottom layer (instant specification ¶13). Since the material making up the bottom layer 4 is the same material as applicant uses it is submitted that the bottom layer 4 has necessarily nearly the same shock absorbing properties as the bottom layer in the instant disclosure. Song teaches that the bottom layer 4 is connect to, using adhesive, a bottom surface of a first backing material layer 3 which is considered to be “second connecting layer” (see instant claim 2) in that it connects between the decoration layer 2 and the bottom layer 4 (c6 ¶3). 
Claim 2, Song does not teach an adhesive/sound-absorbing-shock-absorbing-moisture-proof—layer to layer 4, i.e. two layers of 4. However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B). Also, a duplication layer (two layers of layer 4) would improve the absorbing characteristics of the overall sandwich such that a duplication layer would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, MPEP 2144(II).

Conclusion
The amendments and comments filed 9-28-22 have been entered and fully considered. With respect to applicant’s comments about a plasticizer – column 5, lines 18-29, does not refer to layer 4 which is the bottom layer in Song. The combination of Song with Mizrahi teach annealing after the UV of Song is applied and the UV of Song is applied after hot pressing – as discussed in the Office action above.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745